Citation Nr: 1418101	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for breathing problems to include as a result of asbestos exposure.

2.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.   

The August 2009 rating decision included a denial of service connection for posttraumatic stress disorder (PTSD).  However, the Veteran clearly indicated on his January 2010 substantive appeal that he was not appealing that denial.  Consequently the claim for entitlement to service connection for PTSD is not currently in appellate status.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issue of entitlement to service connection for breathing problems to include as a result of asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his May 2013 hearing the Veteran stated that he wished to withdraw the appeals regarding the issue of entitlement to an increased rating for tinnitus and the issue of entitlement to an increased rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for entitlement to an increased rating for tinnitus.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for entitlement to an increased rating for bilateral hearing loss.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his May 2013 hearing the Veteran requested withdrawal of his appeal regarding his claim for an increased rating for tinnitus, and his claim for an increased rating for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review the appeals, and the appeals regarding the issue of entitlement to an increased rating for tinnitus, and the issue of entitlement to an increased rating for bilateral hearing loss, are dismissed.


ORDER

The appeal of entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling, is dismissed.

The appeal of entitlement to an increased compensable rating for bilateral hearing loss is dismissed.


REMAND

The Veteran maintains that he is entitled to service connection for breathing problems, to include as a result of asbestos exposure.  At his May 2013 hearing he testified that he had complained to doctors at the Houston VA about his breathing problems.  He also reported that he only went to VA for his medical treatment.  A review of the claims file, as well as the Veteran's electronic files, reveals that none of the Veterans VA treatment records have been obtained or requested.  Given that the Veteran has identified pertinent VA treatment records, these records must be obtained and considered in adjudicating his claim.  See 38 C.F.R. § 3.159 (c). 

If the additional development reveals that the Veteran has a current pulmonary disability, the AOJ should follow the VA procedures for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records and associate them with the claims file. 

2.  If, and only if, the medical evidence reveals that the Veteran has a current pulmonary disability, contact the service department and/or any other available source to determine if the Veteran worked in areas and performed duties where he would have been exposed to asbestos aboard the U.S.S. Kitty Hawk during his service with the U.S. Navy in 1972 and 1973.  Consider the Veteran's contentions of exposure in connection with claimed maintenance and rehabilitation of the ship, as well as chipping paint, and painting.

3.  If, and only if, the medical evidence developed above reveals that the Veteran has a current pulmonary disability, and after the above actions have been accomplished, schedule the Veteran for an appropriate VA examination by a pulmonary specialist to determine the nature and etiology of any currently present pulmonary disorder.  The claims folder must be made available for review by the examiner in conjunction with the examination.  Any other indicated studies should be conducted.

The examiner should obtain from the Veteran a history of his alleged asbestos exposure, to include during service and his pre and post service pulmonary history, as well as his smoking history. 

Based on the examination and review of the record, the examiner should provide a medical opinion as to whether or not the Veteran has asbestosis, or any other lung disability due to asbestos exposure, and to provide a definitive diagnosis of the lung disability.  The examiner should also identify any non-asbestos related pulmonary disorder found.

If it is found that the Veteran does have an asbestos-related pulmonary disorder the examiner should further opine whether such disability is, at least as likely as not (a 50 percent probability or greater), related to asbestos exposure in service. 

If the Veteran is diagnosed with a pulmonary disorder that is not related to asbestos exposure, the examiner should opine as to whether such disability is otherwise at least as likely as not (a 50 percent probability or greater), related to some aspect of the Veteran's period of active service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be then returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


